J. S67011/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                          Appellant       :
                                          :
                    v.                    :         No. 2464 EDA 2015
                                          :
LIONEL PEAL                               :


                      Appeal from the Order, July 30, 2015,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. MC-51-CR-0041060-2012


BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J. AND STEVENS, P.J.E.*


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:

        The July 30, 2015 order of the Court of Common Pleas of Philadelphia

County is affirmed.

        Order affirmed.

        Ransom, J. did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 7/9/19



* Former Justice specially assigned to the Superior Court.